DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered. 

Claim Status: 
Claims 1-8, 11-16, and 21-26 are pending. 
Claims 1-8 are withdrawn.
Claims 9-10 and 17-20 are cancelled.
Claims 11 and 24 are amended. 
Claims 11-16, and 21-26 are examined as follow:

Response to Amendment
With respect to Claim Objections: Applicant(s)’s amendments to the Claims have overcome the Claim Objections previously set forth in the Final Office Action dated 08/25/2022.
	
Response to Arguments
With respect to 35 U.S.C. 103 Rejection: Applicant(s)’ arguments filed on 11/25/2022 have been fully considered. Applicant’s amendments to the claims have changed the scope of the claims. Therefore, the claim interpretation has changed. Applicant(s)’s arguments are moot based on new ground(s) of rejection necessitated by amendments. 

Claim Objections
Claims 11-16, 21-26 are objected to because of the following informalities:  
Claim 11 (lines 7, 9), Claim 24 (line 2) recite the limitation “the powder”. This should read “the portion of powder” to properly refer to the corresponding limitation that has been recited previously in claim 11 (line 6).
Claims 12-16, 21-26 are objected by virtue of their dependency to claim 11.
Similarly, claims 25-26 are objected by virtue of their dependency to claim 24.
Claim 21 recites the limitation “a laser” in line 2. However, “a laser” has been recited previously in claim 11 (line 11). Therefore, the limitation “a laser” in claim 21 (line 2) should read “the laser” to properly refer to the corresponding limitation that has been recited previously in claim 11 (line 11).
Claims 22-23 are objected by virtue of their dependency to claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a supply of gas selectively fluidly coupled to the interior of the environmental chamber” in lines 4-5 and “the environmental chamber is configured to be pressurized with a high-pressure supply of nitrogen” in lines 11-12. It is unclear if the “supply of gas” and the “high-pressure supply of nitrogen” are the same or different. For examination purposes, the “supply of gas” and the “high-pressure supply of nitrogen” will be interpreted as the same supply. 
Claim 11 recites “a supply of gas selectively fluidly coupled to the interior of the environmental chamber” in lines 4-5. The term “selectively fluidly coupled” in claim 11 is a relative term which renders the claim indefinite. The term “selectively fluidly coupled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 12-16, 21-26 are rejected by virtue of their dependency to claim 11.  
Claim 25 recites the limitation “an ion channel” in line 2. However, “an ion channel” has been recited previously in claim 11 (line 6). Therefore, it is unclear if “an ion channel” in claim 25 (line 2) and “an ion channel” in claim 11 (line 6) are the same or different. If they are the same, the limitation “an ion channel” in claim 25 (line 2) should be changed to “the ion channel” to properly refer to the corresponding limitation recited previously in claim 11 (line 6).
Claim 26 is rejected by virtue of its dependency to claim 25. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites “the irradiation source is a laser” in lines 1-2. However, claim 11 already recited “the irradiation source is a laser” in line 11. Therefore, claim 21 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claims 22-23 are rejected by virtue of their dependency to claim 21. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elgar et al. (U.S. Pub. No. 2018/0281284 A1, previously cited) in view of Ramaswamy et al. (U.S. Pub. No. 2017/0203364 A1, previously cited).
Regarding claim 11, Elgar discloses an apparatus for additive manufacturing (3D printing system 100, Elgar Fig.1 & Par.0142), comprising: 
an environmental chamber (enclosure 107, Elgar Fig.1 & Par.0142; the enclosure 107 is defined by the bolded black border 107, see Elgar annotated Fig.1 below) defining an interior (interior of the enclosure 107, Elgar Fig.1); 
a powder bed (material bed 104, Elgar Fig.1) within the interior of the environmental chamber (Elgar Fig.1 shows the material bed 104 within the interior of the enclosure 107); 
a supply of gas (atmosphere 126, Elgar Fig.1 & Par.0145; Par.0145 cited: “FIG.1 having an atmosphere 126”) selectively fluidly coupled to the interior (interior of the enclosure 107, Elgar Fig.1) of the environmental chamber (enclosure 107, Elgar Fig.1) (Elgar Par.0141 discloses the enclosure includes an atmosphere; the atmosphere may comprise air; the atmosphere may be inert; the atmosphere may comprise argon or nitrogen gas; the atmosphere may comprise a Nobel gas; the atmosphere can comprise a gas selected from the group consisting of argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, and carbon dioxide, etc.); 
an irradiation source (energy source 122, Elgar Fig.1) irradiating a portion of powder (portion of powder on a hardened material 106, Elgar Fig.1 & Par.0142) (Elgar Par.0142 discloses the hardened material 106 was formed by transforming at least a portion of an exposed surface 131; therefore, energy source 122 generates energy beam 119 & 108 irradiating portion of powder) in the powder bed (material bed 104, Elgar Fig.1 & Par.0142), the irradiation source (energy source 122, Elgar Fig.1) creating an ion channel (ion channel is formed by energy beam 108, Elgar Fig.1) (Elgar Par.0199 discloses the energy beam is ultraviolet (UV) laser beam; it is known that ultraviolet (UV) laser beam ionizes air or nitrogen, as evidenced in Kim [see Conclusion section of this Office Action]; therefore, the ultraviolet laser beam (energy beam 108) ionizes the atmosphere 126 (air or nitrogen) inside of the enclosure 107 to create ion channel) extending to the powder (Elgar Fig.1 shows the energy beam 108 extending to the powder; therefore, the ion channel formed by the energy beam 108 extending to the powder); 
wherein the irradiation source (energy source 122, Elgar Fig.1) is a laser (Elgar Par.0199 discloses the energy source is laser source), and wherein the environmental chamber (enclosure 107, Elgar Fig.1) is configured to be pressurized with a high-pressure supply of nitrogen (Elgar Par.0141 discloses the enclosure includes an atmosphere, the atmosphere may comprise nitrogen gas [Elgar Par.0141 cited: “The atmosphere may comprise argon or nitrogen gas”]; in addition, Elgar Par.0140 discloses the pressure in the enclosure can be at least about 1 bar, 2 bar, 3 bar, 4 bar, 5 bar, 10 bar, 20 bar, 30 bar, 40 bar, 50 bar, 100 bar, 200 bar, 300 bar, 400 bar, 500 bar, 1000 bar, or 1100 bar; therefore, the enclosure 107 is pressurized with high-pressure supply of nitrogen).

    PNG
    media_image1.png
    988
    1013
    media_image1.png
    Greyscale

Elgar does not disclose:
a power source applying an electrical energy to the ion channel, the electrical energy being electrically conducted through the ion channel to the powder in the powder bed;
Ramaswamy teaches a similar apparatus for additive manufacturing (system 100, Ramaswamy Fig.1B), comprising:
a power source (power sources 142, Ramaswamy Fig.1B) applying an electrical energy to the ion channel (ion channel, Ramaswamy annotated Fig.1B below) (Ramaswamy Fig.1B & Par.0059 teaches two separate power sources 142, each being connected via electrical connections 144 to electrodes 133; therefore, power sources 142 deliver electric field via electrical connections 144 to electrodes 133 placed in the path of the laser beam 124; thus, power sources 142 applying electrical energy to the laser beam 124 (or to ion channel, because the laser beam 124 ionizes the nitrogen gas inside of the inner conductor 134 to create the ion channel)), the electrical energy (electrical energy generated by the power sources 142, Ramaswamy Fig.1B & Par.0059) being electrically conducted through the ion channel to the powder (feed material 114, Ramaswamy Fig.1B) in the powder bed (platen 105, Ramaswamy Fig.1B) (Ramaswamy annotated Fig.1B shows electrical energy being conducting through the ion channel to the feed material 114 on the platen 105 by electrodes 133 and the inner conductor 134);

    PNG
    media_image2.png
    859
    808
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elgar, by adding the power sources applying electrical energy to ion channel, as taught by Ramaswamy, in order to apply sufficient voltage to generate plasma, as recognized by Ramaswamy [Ramaswamy, Par.0012]. The use of plasma allows the characteristics of the fused feed material to be effectively controlled; for example, the layer of feed material can be doped by selectively implanting ions from the plasma, as recognized by Ramaswamy [Ramaswamy, Par.0101]. Additionally, the modification has an advantage of controlling plasma generation independently of the laser source, since the laser source can be controlled independently of the plasma, not all regions fused by the laser need to be treated by plasma.

Regarding claim 12, Elgar in view of Ramaswamy teaches the apparatus as set forth above, Elgar also discloses
the irradiation source (energy source 122, Elgar Fig.1) is an ultraviolet laser (Elgar Par.0199 discloses the energy source is a laser source, and the energy beam is ultraviolet beam; therefore, the energy source is an ultraviolet laser).

Regarding claim 13, Elgar in view of Ramaswamy teaches the apparatus as set forth above, and also teaches:
the ion channel is a laser induced plasma channel (Elgar in view of Ramaswamy teaches the energy source 122 emits the energy beam 108 into the atmosphere 126 of the enclosure 107, the energy beam 108 heats and ionizes surrounding gases to form the ion channel, electrical energy is applied to the ion channel to generate and/or revive plasma, and the plasma forms electrically conductive plasma channel; therefore, the ion channel is laser induced plasma channel; or as explained, cited, and incorporated in the rejection of claim 11 above).

Regarding claim 14, Elgar in view of Ramaswamy teaches the apparatus as set forth above, and also teaches:
the power source (power sources 142, Ramaswamy fig.1B) is an electrical power supply (Ramaswamy Par.0059 teaches the power sources 142 delivers an electric field via electrical connections 144 to electrodes 133; therefore, the power sources 142 are electrical power supplies).

Regarding claim 16, Elgar in view of Ramaswamy teaches the apparatus as set forth above, Elgar also discloses:
wherein the supply of gas is nitrogen (Elgar Par.0141 discloses the enclosure includes an atmosphere, the atmosphere may comprise nitrogen gas; therefore, the supply of gas is nitrogen).

Regarding claim 21, Elgar in view of Ramaswamy teaches the apparatus as set forth above, Elgar also discloses:
the irradiation source (energy source 122, Elgar Fig.1) is a laser (Elgar Par.0199 discloses the energy source is a laser source).

Regarding claim 22, Elgar in view of Ramaswamy teaches the apparatus as set forth above, and also teaches:
wherein the laser (energy source 122, Elgar Fig.1) is configured to ionize pressurized molecules of nitrogen to form the ion channel comprising a plasma path (Elgar in view of Ramaswamy teaches the energy source 122 emits the energy beam 108 into the environment 126 of the enclosure 107, the energy beam 108 heats and ionizes pressurized molecules of nitrogen (because the enclosure 107 contains high pressurized nitrogen, as explained in the rejection of claim 11) to form the ion channel, electrical energy is applied to the ion channel to generate and/or revive plasma, and the plasma forms electrically conductive plasma channel; therefore, the energy source 122 is configured to ionize pressurized molecules of nitrogen to form the ion channel comprising a plasma path).

Regarding claim 23, Elgar in view of Ramaswamy teaches the apparatus as set forth above, and also teaches:
the laser (energy source 122, Elgar Fig.1) is utilized solely to create the plasma path (as explained previously in the rejection of claim 22, Elgar in view of Ramaswamy teaches the energy source 122 emits the energy beam 108 into the environment 126 of the enclosure 107, the energy beam 108 heats and ionizes surrounding gases to form the ion channel, electrical energy is applied to the ion channel to generate and/or revive plasma, and the plasma forms electrically conductive plasma channel; therefore, the energy source 122 is utilized solely to create the plasma path).

Claims 15, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Elgar et al. (U.S. Pub. No. 2018/0281284 A1, previously cited) in view of Ramaswamy et al. (U.S. Pub. No. 2017/0203364 A1, previously cited), and further in view of Sun et al. (U.S. Pub. No. 2017/0072628 A1, newly cited).
Regarding claim 15, Elgar in view of Ramaswamy teaches the apparatus as set forth above, but does not teach:
electrical energy is an electric pulse
Sun teaches (Sun Figs.1, 4):
electrical energy is an electric pulse (Sun Par.0038 teaches a pulsed power supply with variable frequency can be used to generate plasma).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitution the Elgar in view of Ramaswamy power source (see Ramaswamy power source 142 in the rejection of claim 11) with the Sun pulsed power supply, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of providing electrical power in order to generate plasma. MPEP 2143 I (B). Additionally, the pulsed power supply has an advantage of accumulating energy over a relatively long period of time and releasing it instantly, thus increasing the instantaneous power.

Regarding claim 24, Elgar in view of Ramaswamy teaches the apparatus as set forth above, but does not teach:
electric pulses bond the powder in the powder bed.
Sun Par.0038 teaches a pulsed power supply is used to generate plasma.
Therefore, in combination with Elgar and Ramaswamy; Elgar in view of Ramaswamy and Sun teaches:
electric pulses bond the powder in the powder bed (pulsed power supply provides power to the energy beam 108, and thus, the powder in the powder bed is bonded by electric pulses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitution the Elgar in view of Ramaswamy power source (see Ramaswamy power source 142 in the rejection of claim 11) with the Sun pulsed power supply, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of providing electrical power in order to generate plasma. MPEP 2143 I (B). Additionally, pulsed power supply has an advantage of accumulating energy over a relatively long period of time and releasing it instantly, thus increasing the instantaneous power.

Regarding claim 25, Elgar in view of Ramaswamy and Sun teaches the apparatus as set forth above, and also teach:
the irradiation source (energy source 122, Elgar Fig.1) is configured to create an ion channel in the high-pressure supply of nitrogen to form an ionization path of plasma (Elgar in view of Ramaswamy and Sun teaches the energy source 122 emits the energy beam 108 into the high-pressure supply of nitrogen 126 of the enclosure 107 (because the enclosure 107 contains high pressurized nitrogen, as explained in the rejection of claim 11), the energy beam 108 heats and ionizes high-pressure supply of nitrogen to form the ion channel, electrical energy is applied to the ion channel to generate and/or revive plasma, and the plasma forms electrically conductive plasma channel; therefore, the energy source 122 creates ion channel in the high-pressure supply of nitrogen to form an ionization path of plasma).

Regarding claim 26, Elgar in view of Ramaswamy and Sun teaches the apparatus as set forth above, and also teach:
the ionization path of plasma is a laser induced plasma channel (LIPC) (as explained previously in the rejection of claim 25, Elgar in view of Ramaswamy and Sun teaches the energy source 122 emits the energy beam 108 into the high-pressure supply of nitrogen 126 of the enclosure 107 (because the enclosure 107 contains high pressurized nitrogen, as explained in the rejection of claim 11), the energy beam 108 heats and ionizes high-pressure supply of nitrogen to form the ion channel, electrical energy is applied to the ion channel to generate and/or revive plasma, and the plasma forms electrically conductive plasma channel; therefore, the ionization path of plasma is a laser induced plasma channel (LIPC)), and 
the power source is further configured to apply the electric pulses conducted through the LIPC (the power source is pulsed power supply, and as explained, cited, and incorporated in the rejections of claims 24 to the first part of claim 26 above; therefore, the power source applies the electric pulses conducted through the LIPC).

Conclusion
The following prior art(s) made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Kim (U.S. Pub. No. 2011/0127502 A1) discloses an ultraviolet laser beam ionizes air or nitrogen gas.
Kakutani et al. (U.S. Patent No. 9,111,713 B2) discloses an ion source for outputting ion beam with high purity of polyvalent positive ion, and an electrical energy is applied to generate plasma. 
Kakutani et al. (U.S. Pub. No. 2013/0228699 A1) discloses a pulsed driving voltage is applied to intermediate electrodes to generate plasma. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/WILLIAM J LEVICKY/            Primary Examiner, Art Unit 3792